Citation Nr: 1755767	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1963 to November 1966, to include service in the Republic of Vietnam from January 1966 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Later that month, the Board obtained a medical expert opinion from the Veterans Health Administration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current basal cell carcinoma is related to service.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for basal cell carcinoma is warranted.

During the appeal period, the Veteran was diagnosed with basal cell carcinoma.  See, e.g., Private treatment record (October 24, 2011).  In October 2017, a dermatology expert opined that the Veteran's current basal cell carcinoma is related, in part, to sun exposure in service.  The expert explained that a robust body of medical literature establishes a relationship between sun exposure and basal cell carcinoma.  The expert further explained that basal cell carcinoma typically has onset several decades after exposure.  The expert acknowledged that the Veteran had significant sun exposure while serving in the Republic of Vietnam and after service.  The expert concluded that while it is impossible to determine the extent to which in-service exposure contributed to the Veteran's current basal cell carcinoma, it did, nonetheless, contribute.

The Board affords the expert's uncontroverted opinion significant probative value as it is based upon consideration of the Veteran's prior medical history and contains a clear conclusion with supporting data and medical reasoning connecting to the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

After resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current basal cell carcinoma is related to his in-service sun exposure.  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§ 3.303.


ORDER

Service connection for basal cell carcinoma is warranted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


